UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1070


In Re:   NICHOLAS JAMES QUEEN, SR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:93-cr-00366-WMN-1)


Submitted:   March 20, 2013                 Decided:   April 1, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas James Queen, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nicholas James Queen, Sr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (West Supp. 2012) motion.                He seeks an

order from this court directing the district court to act.                Our

review of the district court’s docket reveals that the district

court denied relief on the § 2255 motion by order entered on

January 28, 2013.      Accordingly, because the district court has

decided Queen’s case, we deny the mandamus petition as moot.               We

dispense   with     oral   argument   because     the    facts    and   legal

contentions   are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                      2